Citation Nr: 0203545	
Decision Date: 04/17/02    Archive Date: 04/26/02

DOCKET NO.  00-06 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for headache disorder, 
currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for tinnitus, 
currently rated as 10 percent disabling.  

3.  Entitlement to a compensable evaluation for tinnitus 
prior to June 10, 1999.

(The issues of entitlement to an increased rating for otitis 
media with tympanoplasty and bilateral hearing loss and 
service connection for depression as secondary to service-
connected ear and headache disorders will be the subjects of 
a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from January 1966 to October 
1966.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 rating decision by the Houston, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In that rating decision, the 10 percent rating for 
headache disorder was confirmed and continued.  The RO 
recharacterized the otitis media with tympanoplasty and 
bilateral hearing loss and tinnitus as separate disabilities.  
A 10 percent rating for tinnitus was assigned effective from 
June 10, 1999.  In addition, service connection for 
depression as secondary to service-connected ear and headache 
disorders was also denied.  

The veteran appealed those issues, as listed on the front 
page of this decision.  In September 2001, the RO increased 
the veteran's disability rating for his headache disorder to 
30 percent.  The Board notes that the United States Court of 
Appeals for Veterans Claims ("the Court") has held that a 
rating decision issued subsequent to a notice of disagreement 
which grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Consequently, the matter of an increased rating 
for headache disorder remains in appellate status.  

In December 2001, the veteran testified before the 
undersigned member of the Board in Washington, D.C.

The Board notes that at his personal hearing, the veteran 
raised the issue of whether new and material evidence has 
been submitted to reopen the claim of service connection for 
depression on a direct basis.  This matter was addressed in a 
September 2000 supplemental statement of the case.  However, 
the veteran was not provided separate notice of that action 
or of his procedural and appellate rights.  His hearing 
testimony was not given within a year of that action.  Since 
it appears that the veteran is currently seeking direct 
service connection for depression, the Board refers this 
matter to the RO for appropriate action.  

The Board is not, at this time, considering the claim of 
entitlement to an increased rating for otitis media with 
tympanoplasty and bilateral hearing loss or the psychiatric 
disorder on the merits.  Rather, the Board is undertaking 
additional development on that issue pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing the 
issues.


FINDINGS OF FACT

1.  The veteran's headache disorder is productive of 
severe and prostrating headaches which occur 
approximately 4 times per month.

2.  The veteran currently has constant and persistent 
bilateral tinnitus.  

3.  In a November 1994 rating decision, service connection 
was granted for tinnitus, but it was rated as part and parcel 
of the veteran's service-connected otitis media.  The 
assigned effective date was September 1985, the same 
effective date as that for service connection for otitis 
media.

4.  Effective June 10, 1999, VA rating criteria for 
evaluating tinnitus were revised, allowing for a 10 percent 
evaluation for recurrent tinnitus.

5.  In a July 1999 rating decision, the veteran's tinnitus 
disability was separated from his service-connected otitis 
media and he was granted a separate 10 percent rating 
effective June 10, 1999, based on a change in VA regulation.  


CONCLUSION OF LAW

1.  The criteria for a 50 percent rating for headache 
disorder have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2001).

2.  The criteria for a rating higher than 10 percent for 
tinnitus are not met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.7, 4.87, Diagnostic Code 6260 (2001).

3.  The requirements for an effective date prior to June 10, 
1999 for a compensable evaluation for tinnitus have not been 
met.  38 U.S.C.A. §§ 1155, 5110 (West 1991); 38 C.F.R. 
§§ 3.114, 3.400, 4.87, Diagnostic Code 6260 (1998 & 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a 
well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
July 1999 rating decision; February 2000 statement of the 
case; September 2000 rating decision, and September 2000 
supplemental statement of the case, all sent to the veteran, 
of the reasons and bases for the denial of his claim.  The 
Board concludes that the discussions in the rating decisions, 
statement of the case, and supplemental statement of the 
case, informed the veteran of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, the veteran's medical records have been obtained and he 
has been afforded pertinent VA examinations.  The veteran has 
not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of his claim.  In this case, the Board finds that VA has met 
all VCAA duties.  In addition, the Board notes that the 
hearing conducted by the undersigned member of the Board 
conformed with 38 C.F.R. § 3.103.  The veteran was 
specifically told at the time of his Board hearing that the 
record was being held open for the purpose of him to submit 
additional evidence and argument as to all issues.  He did 
not submit any further evidence, although he submitted 
further argument which is addressed in this decision.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claims, as set forth 
below.  See Bernard v. Brown, 4 Vet. App. 384 (1993) [when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby].  For the 
reasons previously set forth, the Board believes that the 
veteran has been given ample opportunity to provide evidence 
and argument in support of his claims.  In short, the Board 
finds that the veteran has been given adequate notice of the 
need to submit evidence or argument and that he is not 
prejudiced by this decision. 

Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

While a review of the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Thus, where entitlement to compensation has already 
been established and increase in disability rating is at 
issue, present level of disability is of primary concern.  
Therefore, although the Board has thoroughly reviewed all 
evidence of record, the Board will focus primarily on the 
more recent evidence regarding the current level of the 
veteran's service-connected disabilities.

Headaches

In a December 1995 Board decision, service connection was 
granted for headaches.  In a May 1996 rating decision, the 
Board's decision was implemented and a 10 percent evaluation 
for headache disorder was assigned effective August 1993.

The Board notes that the veteran received regular VA 
outpatient treatment for his various medical problems in 1998 
and 1999.  During that time, the records noted that he had a 
history of migraine headaches.  In January 1999, he was 
specifically treated for nausea and dizziness secondary to a 
migraine.  

In April 1999,the veteran filed a claim for an increased 
rating for headaches.  

In June 1999, the veteran was afforded a VA neurological 
examination.  The veteran described his typical headache as 
one that started bitemporally, spreading all over the head, 
and with a sensation of pressure around his skull.  He 
reported that he had occasional nausea, but no vomiting.  He 
also related having significant photophobia and phonophobia.  
The veteran indicated that the headaches occurred 3-4 time 
per month and that he used Imitrex injections with good 
results.  The veteran related that when he had a headache, he 
would use an injection of Imitrex and then lay down for 2 
hours, the duration of the headache.  Neurological 
examination resulted in a diagnosis of chronic migraine 
headaches. 

In a July 1999 VA rating decision, entitlement to an 
increased rating for headaches was denied.  The veteran 
appealed that determination.  

Thereafter, the veteran received VA treatment for his 
headaches.  In November 1999, it was noted that the veteran 
had migraine headaches, unchanged, and his Imitrex was 
renewed.  In July and August 2000, he was treated for 
longstanding headaches which he reported began around his 
right ear and radiated down his neck and eventually came 
around his right temporal region.  He reported that they 
could last for hours and were accompanied by both photophobia 
and phonophobia.  He related that movement aggravated the 
headaches and also that he had occasional nausea and 
vomiting.  He also related that Imitrex relieved the 
headaches.  The examiner noted that Imitrex helped with the 
symptoms, but not the frequency of the headaches.  It was 
also noted that after adding Verapamil, the veteran reported 
some improvement with frequency.  

In a September 2000 rating decision, the veteran's disability 
rating for his headache disorder was increased to 30 percent 
effective April 1999.

The veteran's headache disorder is rated under Diagnostic 
Code 8100.  Under Diagnostic Code 8100, a 30 percent 
evaluation is in order for characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months, and a 50 percent evaluation for headaches that occur 
very frequently and involve prolonged and completely 
prostrating attacks productive of severe economic 
inadaptability.

In December 2001, the veteran testified before the 
undersigned member of the Board in Washington, D.C.  At that 
time, he related that he has severe prostrating headaches 3 
to 4 time per month which are extremely incapacitating.  He 
related that he takes Imitrex shots which he administers 
himself for relief.  In addition, he maintained that he has 
less severe headaches the rest of the time.  

A review of the record shows that the veteran's headache 
disorder more nearly approximates the criteria for a 50 
percent rating.  The medical records show that the frequency 
of the veteran's headaches was usually more than once per 
month, averaging 4 times a month.  In addition, the veteran 
has asserted that his headaches are severe and prostrating.  
The VA medical records document repeated treatment for these 
types of headaches.  As such, his contentions in that regard 
are credible.  Accordingly, a 50 percent rating for migraine 
headaches is warranted.  The maximum schedular evaluation for 
migraine headaches is 50 percent.  There is no provision for 
a higher evaluation for this disability, and no evidence that 
the disability is more appropriately evaluated under another 
diagnostic code.

Accordingly, the Board has also considered referral of this 
issue to the Chief Benefits Director or the Director, 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Although the veteran has reported to VA medical facilities 
for treatment of his headache disorder, frequent actual 
hospitalizations for the headache disorder have not been 
demonstrated.  In addition, the veteran has not worked in 
many years due to a back disability.  Although the Board 
believes that there would be some industrial impairment, the 
second standard for extraschedular consideration is marked 
interference with employment, such that an exceptional or 
unusual disability picture has been presented.  The criteria 
for an award of a 50 percent evaluation for headache disorder 
requires very frequent, completely prostrating and prolonged 
attacks productive of severe economic impairment.  An 
assignment of a 50 percent evaluation recognizes severe 
economic impairment or, in other words, the interference the 
veteran might have experienced with employment.  Since any 
economic impairment due to migraine headaches is specifically 
compensated under the assigned schedular criteria, an 
exceptional or unusual disability picture has not been 
presented.  Therefore, the Board finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).


Tinnitus

Private medical records dated in the mid-1980's show that the 
veteran complained of ringing in his ears.  

On October 24 1990, the veteran's initial claim of service 
connection for tinnitus was received.  

A December 1990 VA examination confirmed that the veteran had 
tinnitus.  

August 1993 VA neurological and audiological examinations 
also confirmed that the veteran had tinnitus.  

A July 1994 VA otolaryngology also confirmed that the veteran 
had tinnitus.  

In a November 1994 rating decision, service connection was 
granted for tinnitus, and it was rated as part and parcel of 
the veteran's service-connected otitis media.  It was noted 
that a separate evaluation could be assigned for tinnitus 
which was a symptom of a head injury, concussion, or acoustic 
trauma, but not for tinnitus which was a symptom of a disease 
where the tinnitus would be considered in the evaluation of 
the underlying disease.  In this case, it was determined that 
the veteran's tinnitus was due to the veteran's ear infection 
and was not a separate entity, but part of the underlying 
disability of otitis media with tympanoplasty with bilateral 
hearing loss.  

In March 1997, the veteran was treated on a VA outpatient 
basis for tinnitus.  In December 1997, the veteran was 
afforded a VA audiological examination which confirmed that 
the veteran had bilateral tinnitus.  1998 VA records also 
showed diagnoses of tinnitus.  In June 1999, the veteran was 
afforded a VA ear disease examination.  At that time, the 
veteran reported that he had bilateral tinnitus in his ears.  

In July 1999, the veteran's tinnitus disability was separated 
from his service-connected otitis media and he was granted a 
separate 10 percent rating effective June 10, 1999, based on 
a change in VA regulation.  The veteran appealed that 
determination in that he asserted that separate ratings were 
warranted for each ear.  In addition, he appealed the 
assigned effective date of June 10, 1999, for the compensable 
rating.  

Increased Rating

At the time of his personal hearing before the undersigned 
member of the Board in December 2001 and in his January 2001 
informal hearing presentation, contentions were presented 
with regard to the veteran's claim for an increased rating.  
It is maintained that the veteran should receive a separate 
10 percent rating for tinnitus for each ear.  The veteran 
asserts that he has constant and persistent ringing in both 
ears.  His representative argues that the rating schedule is 
not specific regarding whether the 10 percent rating for 
tinnitus is for unilateral or bilateral disability.  The 
representative maintains that any ambiguity in the rating 
schedule under Diagnostic Code 6260 should be resolved in the 
veteran's favor.  The representative also asserts that the 
rating schedule, to include the provisions pertinent to ear 
disabilities, specifies when a disability is to be rated for 
a single entity as opposed to bilaterally.  

On a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB.  If the veteran is 
at the maximum evaluation and no other criteria are 
applicable, there is no case in controversy.  In order for a 
claim to proceed, there must be a benefit.  In this case, the 
maximum rating allowed for tinnitus under the applicable 
rating code is 10 percent.  38 C.F.R. Part IV, Diagnostic 
Code 6260.  As such, a higher rating cannot be granted.

Accordingly, the Board has also considered referral of this 
issue to the Chief Benefits Director or the Director, 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Although the veteran has reported to VA medical examiners 
that he has persistent tinnitus, frequent actual 
hospitalizations for tinnitus have not been demonstrated.  In 
addition, as noted, the veteran has not worked in many years 
due to a back disability, thus there has been no showing that 
his tinnitus impairs his ability to work.  Moreover, the 
record does not demonstrate that marked interference with 
employment would be caused by his tinnitus.  In sum, the 
record does not indicate that his tinnitus has required 
frequent hospitalizations, has had marked interference with 
employment, or that there are any other exceptional 
circumstances.  Accordingly, extraschedular consideration is 
not warranted and the claim for an increased rating is 
denied.  

As noted, the veteran's representative argues that the 
veteran is entitled to an additional 10 percent for tinnitus 
for each ear under Diagnostic Code 6260.  The Board finds no 
merit in this argument.  While the rating schedule does 
provide for rating each ear for otitis media, otitis externa, 
and ear neoplasms, it specifically does not address the 
"bilateral" condition in Diagnostic Code 6260 for tinnitus.  
Otitis media, otitis externa, and ear neoplasms are all 
conditions that may affect only one or both ears and may have 
separate complications when bilateral.  Tinnitus, on the 
other hand, has been defined by the Court as a ringing, 
buzzing noise in the ears.  See YT v Brown, 9 Vet. App. 195, 
196 (1996); Kelly v. Brown, 7 Vet. App. 471 (1995) (citing 
Dorland's Illustrated Medical Dictionary 1725 (27th ed. 
1988)).  Thus, the Board finds that either tinnitus is 
present or it isn't and a single evaluation is appropriate 
whether it is perceived as being bilateral or unilateral.  
Thus, the Board concludes that Diagnostic Code 6260 provides 
for a maximum 10 percent rating for recurrent tinnitus, 
whether perceived as unilateral or bilateral.  See 38 C.F.R. 
§ 4.87, Diagnostic Code 6260; Cromley v. Brown, 7 Vet. App. 
376, at 378 (1995) (10% is the highest level possible under 
the regulations for tinnitus).  See also Smith v. Brown, 7 
Vet. App. 255, at 259 (1994) (there is no statutory, 
regulatory, or case authority which requires the Board to 
make a determination of 10 percent for tinnitus for each ear 
for a total of 20 percent.)

In regard to a request for the Board to invalidate a 
regulation or declare it unconstitutional, the Board has no 
such authority.  The Board is bound by law and regulations.  
It is axiomatic that if an administrative body is bound by 
law and regulations, that same body may not then disregard 
the regulations.  Johnson v. Robison, 415 U.S. 361 (1974).  
In that case, the United States Supreme Court specifically 
noted that a decision of the Board of Veterans Appeals had 
not addressed a constitutional question as it was not within 
the Board's jurisdiction.  The Court accepted that 
explanation and nothing has changed that would alter the 
jurisdiction of the Board.

Accordingly, the preponderance of the evidence is against the 
claim for an increased evaluation and there is no doubt to be 
resolved.  

Earlier Effective Date

At the time of his personal hearing before the undersigned 
member of the Board in December 2001 and in his January 2001 
informal hearing presentation, contentions were presented 
with regard to the veteran's claim for an earlier effective 
date for a compensable (at least) rating for tinnitus.  The 
veteran's representative argues that the failure to award an 
effective date prior to June 10, 1999, for a compensable 
rating for tinnitus denies the veteran equal protection of 
the law guaranteed by the Fifth Amendment of the United 
States Constitution.  He argues that VA created 
unconstitutional classifications for veteran's having 
service-connected tinnitus in that veterans were 
discriminated against based on the way they incurred 
tinnitus.  VA's prior requirement that in order to be 
assigned a compensable rating, a veteran must have had 
tinnitus due to head injury, concussion, or acoustic trauma 
was arbitrary and irrational.

As noted, in a November 1994 rating decision, service 
connection was granted for tinnitus, but it was rated as part 
and parcel of the veteran's service-connected otitis media.  
The assigned effective date was September 1985, the same 
effective date as that for service connection for otitis 
media.  It was noted that a separate evaluation could be 
assigned for tinnitus which was a symptom of a head injury, 
concussion, or acoustic trauma, but not for tinnitus which 
was a symptom of a disease where the tinnitus would be 
considered in the evaluation of the underlying disease.  In 
this case, it was determined that the veteran's tinnitus was 
due to the veteran's ear infection and was not a separate 
entity, but part of the underlying disability of otitis media 
with tympanoplasty with bilateral hearing loss.  

In a July 1999 rating decision, the veteran's tinnitus 
disability was separated from his service-connected otitis 
media and he was granted a separate 10 percent rating 
effective June 10, 1999, based on a change in VA regulation. 

At the time the veteran was granted service connection for 
tinnitus and prior to June 10, 1999, the only diagnostic code 
to address tinnitus was Diagnostic Code 6250, which allowed a 
compensable (10 percent) rating for tinnitus only if it was 
persistent and resulted from a head injury, concussion, or 
acoustic trauma.  See 38 C.F.R. § 4.87a, Diagnostic Code 
6260, effective prior to June 10, 1999.  On June 10, 1999, 
Diagnostic Code 6260 was amended to provide that service-
connected tinnitus would be rated as 10 percent disabling if 
recurrent.  See 38 C.F.R. § 4.87, Diagnostic Code 6260, 
effective on and after June 10, 1999.  The amended Diagnostic 
Code 6260 also noted that a separate evaluation for tinnitus 
may be combined with an evaluation under diagnostic code 
6100, 6200, 6204 or other diagnostic code, except when 
tinnitus supports an evaluation under one of those diagnostic 
codes.  See 38 C.F.R. § 4.87, Code 6260, and Note, effective 
as of June 10, 1999.

The Board notes that the evidence of record supported the 
assignment of a separate 10 percent evaluation for tinnitus 
under the criteria of Diagnostic Code 6260, effective as of 
June 10, 1999, because it showed that the veteran's 
previously service-connected tinnitus is recurrent, and that 
this condition was not used to support the non-compensable 
evaluation for his otitis media with tympanoplasty and 
bilateral hearing loss.  

The statutory and regulatory guidelines for the determination 
of an effective date of an award of disability compensation 
are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  
Except as otherwise provided, the effective date of an 
evaluation and an award of compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the date the claim was received or 
the date entitlement arose, whichever is later.  See 38 
C.F.R. § 3.400.  When a claimant is granted benefits based on 
liberalizing legislation, the effective date of the award is 
based on the facts found, but not earlier than the effective 
date of the liberalizing law.  See 38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114(a).

Although the veteran and his representative assert that the 
veteran should be granted a compensable rating for his 
tinnitus prior to June 10, 1999, their argument is without 
merit.  As shown in the applicable law and regulation, when a 
claimant is granted benefits based on liberalizing 
legislation, the effective date of the award may not be 
earlier than the effective date of the liberalizing law, 
which, in this case, was June 10, 1999.  

The Board has duly considered the arguments presented by the 
veteran's representative, however, the Board has no authority 
to retroactively change VA law and regulation.  The Board 
must abide by the parameters set by VA law and regulations.  
In this case, the amended versions of the law and regulations 
governing tinnitus were more favorable to the veteran and 
provided that he should receive a 10 percent rating for 
tinnitus.  As such, this rating was assigned.  The effective 
date for that compensable rating is June 10, 1999, the date 
of the liberalizing law.  The Board has no authority to grant 
a compensable rating earlier that that date barring evidence 
showing that the veteran previously met the criteria for a 10 
percent rating for tinnitus under the old VA law and 
regulation, which he did not.  The veteran's tinnitus was not 
due to a head injury, concussion, or acoustic trauma, rather, 
it was related to his service-connected ear disorder, otitis 
media.  

Stated differently, the Board accepts that there has been no 
change in facts during this appeal period.  However, the 
veteran has received a staged rating not on differing facts, 
rather there has been a change in VA regulations.

Accordingly, the preponderance of the evidence is against the 
claim for an earlier effective date and there is no doubt to 
be resolved.    



ORDER

An increased rating of 50 percent for headache disorder is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

An increased rating for tinnitus is denied.  

Entitlement to an effective date prior to June 10, 1999 for a 
compensable evaluation for tinnitus is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



